Title: To James Madison from the Citizens of Champaign County, Ohio, [12 April 1809]
From: Champaign County, Ohio Citizens
To: Madison, James


Sir
[12 April 1809]
We your memoralists, Citizens of Champaign County, State of Ohio, most of us being early settlers in the County, having viewed with great sattisfaction the rapid progress of civilization among the Indian Tribes under the Auspices of the late administration, & under the immediate agency of Mr: William Kirk, whose wisdom & moderation (we beleive) has been greatly conducive to the desireable object of civilizing the savages under his Tuition. We regret very much his being removed from his office of agency: we have been acquainted with his conduct amongst the Indians, for a considerable time and are of opinion, he is as well qualified for that important trust as any that could succeed him.
We live immediately on the Frontier, & have almost daily intercourse with the Indians, & we Know for a certainty that they place the most implicit confidence in Mr. W. Kirk, unanimously calling him friend & Father. We cannot conceive for what reason Mr. Kirk has been displaced, but we beleive his removal has been effected by misrepresentations (to Mr. Thomas Jefferson, late President of the U. S.) by men who are opposed to the tranquilety of the U. S. under the present state of affairs, & to the peace of the Indian Tribes.
We further remark that we beleive Mr. K. is almost an Exception as an agent not having made any speculations amongst the Indians & he has acquired a perfect knowledge of their genius & habits, which will in our oppinions, undoubtedly give him a preferance to a person, who is not acquainted with the customs & dispositions of the Indians.
We further observe, that in consequence of the peaceful disposition of the Indians at this time, there has Lately been considerable entries of Lands made on the frontier and should that peaceful disposition of the Indians still continue (which we beleive will be the case if Mr. Kirk is reappointed) a great quantity more of Land on the frontier part of this State will be entered in a short time.
With these reflections, we humbly submit them to your better Judgement, expecting that you in your wisdom will do what ever is right. & we your memoralists in duty bound will ever Pray &c.
